Case 5:20-cv-00569-MWF-KK Document 1 Filed 03/19/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Raul Uriarte-Limon,                     Case No.
12
                 Plaintiff,
13                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
14                                             Of: American’s With Disabilities
       Wendy C. Foley;                         Act; Unruh Civil Rights Act
15     Kevin W. Haynes;
       Country Farm Supply, a California
16     Corporation; and Does 1-10,

17               Defendants.
18
19         Plaintiff Raul Uriarte-Limon complains of Wendy C. Foley; Kevin W.

20   Haynes; Country Farm Supply, a California Corporation; and Does 1-10

21   (“Defendants”), and alleges as follows:

22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. He is a

25   paraplegic who uses a wheelchair.

26     2. Defendants Wendy C. Foley and Kevin W. Haynes owned the real

27   property located at or about 6160 Riverside Drive, Chino, California, in

28   February 2020.


                                           1

     Complaint
Case 5:20-cv-00569-MWF-KK Document 1 Filed 03/19/20 Page 2 of 7 Page ID #:2




 1     3. Defendants Wendy C. Foley and Kevin W. Haynes owns the real
 2   property located at or about 6160 Riverside Drive, Chino, California,
 3   currently.
 4     4. Defendant Country Farm Supply, a California Corporation, owned
 5   Country Farm Supply located at or about 6160 Riverside Drive, Chino,
 6   California, in February 2020.
 7     5. Defendant Country Farm Supply, a California Corporation, owns
 8   Country Farm Supply (“Store”) located at or about 6160 Riverside Drive,
 9   Chino, California, currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1 through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
Case 5:20-cv-00569-MWF-KK Document 1 Filed 03/19/20 Page 3 of 7 Page ID #:3




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4     FACTUAL ALLEGATIONS:
 5     10. Plaintiff went to the Store in February 2020 with the intention to avail
 6   himself of its goods and to assess the business for compliance with the
 7   disability access laws.
 8     11. The Store is a facility open to the public, a place of public
 9   accommodation, and a business establishment.
10     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11   to provide wheelchair accessible parking in conformance with the ADA
12   Standards as it relates to wheelchair users like the plaintiff.
13     13. On information and belief, the defendants currently fail to provide
14   wheelchair accessible parking.
15     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
16   provide wheelchair accessible sales counters in conformance with the ADA
17   Standards as it relates to wheelchair users like the plaintiff.
18     15. On information and belief, the defendants currently fail to provide
19   wheelchair accessible sales counters.
20     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
21   personally encountered these barriers.
22     17. As a wheelchair user, the plaintiff benefits from and is entitled to use
23   wheelchair facilities. By failing to provide accessible facilities, the defendants
24   denied the plaintiff full and equal access.
25     18. The failure to provide accessible facilities created difficulty and
26   discomfort for the Plaintiff.
27     19. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                               3

     Complaint
Case 5:20-cv-00569-MWF-KK Document 1 Filed 03/19/20 Page 4 of 7 Page ID #:4




 1   disabilities.
 2     20. The barriers identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the
 4   Department of Justice as presumably readily achievable to remove and, in fact,
 5   these barriers are readily achievable to remove. Moreover, there are numerous
 6   alternative accommodations that could be made to provide a greater level of
 7   access if complete removal were not achievable.
 8     21. Plaintiff will return to the Store to avail himself of its goods and to
 9   determine compliance with the disability access laws once it is represented to
10   him that the Store and its facilities are accessible. Plaintiff is currently deterred
11   from doing so because of his knowledge of the existing barriers and his
12   uncertainty about the existence of yet other barriers on the site. If the barriers
13   are not removed, the plaintiff will face unlawful and discriminatory barriers
14   again.
15     22. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff will
18   amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to his
23   disability removed regardless of whether he personally encountered them).
24
25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27   Defendants.) (42 U.S.C. section 12101, et seq.)
28     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                               4

     Complaint
Case 5:20-cv-00569-MWF-KK Document 1 Filed 03/19/20 Page 5 of 7 Page ID #:5




 1   again herein, the allegations contained in all prior paragraphs of this
 2   complaint.
 3     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods and services of any
 5   place of public accommodation is offered on a full and equal basis by anyone
 6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7   § 12182(a). Discrimination is defined, inter alia, as follows:
 8            a. A failure to make reasonable modifications in policies, practices,
 9                or procedures, when such modifications are necessary to afford
10                goods,    services,    facilities,   privileges,    advantages,   or
11                accommodations to individuals with disabilities, unless the
12                accommodation would work a fundamental alteration of those
13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14            b. A failure to remove architectural barriers where such removal is
15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                defined by reference to the ADA Standards.
17            c. A failure to make alterations in such a manner that, to the
18                maximum extent feasible, the altered portions of the facility are
19                readily accessible to and usable by individuals with disabilities,
20                including individuals who use wheelchairs or to ensure that, to the
21                maximum extent feasible, the path of travel to the altered area and
22                the bathrooms, telephones, and drinking fountains serving the
23                altered area, are readily accessible to and usable by individuals
24                with disabilities. 42 U.S.C. § 12183(a)(2).
25     25. When a business provides parking for its customers, it must provide
26   accessible parking.
27     26. Here, accessible parking has not been provided.
28     27. When a business provides sales counters, it must provide accessible


                                             5

     Complaint
Case 5:20-cv-00569-MWF-KK Document 1 Filed 03/19/20 Page 6 of 7 Page ID #:6




 1   sales counters.
 2     28. Here, accessible sales counters have not been provided.
 3     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6     30. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9     31. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     32. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     33. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     34. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
Case 5:20-cv-00569-MWF-KK Document 1 Filed 03/19/20 Page 7 of 7 Page ID #:7




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4
 5             PRAYER:
 6             Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8           1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12           2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
     Dated: March 10, 2020                       CENTER FOR DISABILITY ACCESS
17
18
                                                 By:
19
20                                               ____________________________________

21                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
22
23
24
25
26
27
28


                                                7

     Complaint
